      Case: 3:20-cr-00148-JJH Doc #: 23 Filed: 03/01/21 1 of 5. PageID #: 111




                            UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION



United States of America,                                     Case No. 3:20-cr-148

                       Plaintiff,

       v.                                                     ORDER


David McCullough,

                       Defendant.



                                      I.    INTRODUCTION

       Defendant David McCullough seeks to suppress evidence collected during a search of an

apartment in which he resided. (Doc. No. 18). The government filed a brief in opposition to

McCullough’s motion, (Doc. No. 19), and McCullough has filed a brief in reply. (Doc. No. 22). For

the reasons stated below, I deny McCullough’s motion.

                                      II.   BACKGROUND

       On November 17, 2019, two men stood on the front porch and knocked on the door of an

apartment located on Mulberry Street in Toledo, Ohio. At least one of them was armed with a gun.

McCullough was inside the apartment, which belonged to his brother, Brian Petrak-Fennell. When

someone answered the door, the men attempted to force their way inside. The person who

answered the door (who later was identified as McCullough) began firing shots, first from inside the

building and then outside. Both men were shot and killed, and McCullough fled.
       Case: 3:20-cr-00148-JJH Doc #: 23 Filed: 03/01/21 2 of 5. PageID #: 112



        When officers from the Toledo Police Department responded, they found one of the

deceased in the street outside the house and the other on the front porch. Officers then entered the

apartment to search for the suspect and any other victims. Though the chronology of events is not

entirely clear from the record, Petrak-Fennell at some point refused to allow officers to enter the

apartment. (See Doc. No. 18-2 at 2). Detective Jeff Quigley of the Toledo Police Department

sought and obtained a search warrant for the premises, which resulted in the seizure of an electronic

surveillance system and, from McCullough’s bedroom, 14 rounds of ammunition. McCullough

subsequently was indicted on one count of illegally possessing ammunition in violation of 18 U.S.C.

§ 922(g)(1).

                                         III.    ANALYSIS

        McCullough contends the search warrant did not permit officers to execute it during the

nighttime hours and that therefore his Fourth Amendment rights were violated, and the evidence

seized during the execution of the warrant must be suppressed. (Doc. No. 18). McCullough’s

arguments are not persuasive.

        While McCullough contends the warrant permitted officers to search only during the “day

season,” (Doc. No. 18 at 3; Doc. No. 18-1 at 1), the warrant itself is not so cut-and-dried. As the

government points out, Quigley’s affidavit, which the state court judge also signed, permits

execution of the warrant during any part of the day. (Doc. No. 18-2 at 2 (“I am satisfied that there

is probable cause to believe that the item(s) described previously are present in/on the premises

above described . . . [and] [y]ou are hereby commanded to initiate the search . . . within three (3)

days of this date, making the search in the Day or Night Season.” (emphasis in original))).

Moreover, the search warrant explicitly references to the affidavit: “[a]ttached hereto it a copy of the

affidavit having been made by Detective Jeff Quigley . . . .” (Doc. No. 18-1 at 1).




                                                   2
       Case: 3:20-cr-00148-JJH Doc #: 23 Filed: 03/01/21 3 of 5. PageID #: 113



        Next, as the defendant concedes, the search warrant packet was presented to and authorized

by the state court judge during the “night season.” While the search warrant, (Doc. No. 18-1), states

the judge’s conclusion that probable cause exists to support the warrant, the warrant affidavit was

essential, as the facts supporting the probable cause determination are found entirely within the

attached affidavit.

        This case involves a state court warrant obtained solely by state law enforcement officers.

Thus, the provisions of Federal Rule of Criminal Procedure 41(c) do not apply. See, e.g., United States

v. Bennett, 170 F.3d 632, 635-36 (6th Cir. 1999).

        Under Ohio law, a warrant must be executed during the daytime unless the issuing judge

finds there is reasonable cause to authorize the execution of the warrant at night. Ohio Crim. R.

41(C)(2); see also Ohio Rev. Code § 2933.24(A) (“The command of the warrant shall be that the

search be made in the daytime, unless there is urgent necessity for a search in the night, in which

case a search in the night may be ordered.”). A warrant that does not unequivocally authorize a

nighttime search does not automatically violate Ohio law. See, e.g., Ohio v. Coburn, No. 1744, 1990

WL 85151, at *1 (Ohio Ct. App. May 31, 1990), dismissed, 563 N.E.2d 297 (Ohio 1990) (“As to Crim.

R. 41(C), we find the omission of the word ‘nighttime’ does not rise to a violation of constitutional

dimension under the facts of this case.”).

        Moreover, such a warrant also does not automatically violate a defendant’s Fourth

Amendment rights. United States v. Searp, 586 F.2d 1117, 1124 (6th Cir. 1978) (“[T]he particular

procedures mandated before a night search may be conducted are not part of the fourth

amendment, and we conclude that suppression should not automatically result from any violation of

the rules.”)

        Nor do Ohio courts counsel the exclusion of evidence in the event a search warrant does

not strictly comply with § 2933.24(A) or Criminal Rule 41(C). Ohio v. Gipson, 2009-Ohio-6234, 2009


                                                    3
       Case: 3:20-cr-00148-JJH Doc #: 23 Filed: 03/01/21 4 of 5. PageID #: 114



WL 4263279, *9 (Ohio Ct. App. Nov. 30, 2009) (“Even assuming arguendo that a nighttime search

was not warranted, we do not find this failure warrants the application of the exclusionary rule, for

the same reasons we previously provided in our discussion as to the application of the exclusionary

rule with ‘knock-and-announce’ violations.”); Ohio v. Noble, 2020-Ohio-695, 2020 WL 973693, *7

(Ohio Ct. App. Feb. 28, 2020) (Froelich, J., concurring) (“[S]uppression is not an available remedy”

for violations of Ohio law requiring reasonable cause be shown for a nighttime search.).

        Much like the circumstances before the Coburn court, “[t]he request for the nighttime search

in the affidavit and issuance of the warrant by the judge in the middle of the night indicates the

omission [of the word ‘nighttime’ in the warrant itself] was a clerical error.” Coburn, 1990 WL 85151

at *1. The state court judge knew shots had been fired from inside the structure, two men had been

shot to death outside the home, that the building had cameras mounted on a balcony which may

have recorded the incident, that detectives did not have a suspect in custody, and that one of the

occupants of the property was refusing to let officers search the premises without a warrant. (Doc.

No. 18-2 at 1-2). These circumstances create reasonable cause for a nighttime search, as there was a

significant risk that evidence could be destroyed. The warrant affidavit expressly sought permission

to search at night, and McCullough offers no basis to conclude the state court judge in fact refused

to grant that permission when he authorized a search warrant that had been presented to him shortly

before midnight. (See Doc. No. 18-4 at 2).

        Lastly, even if I were to assume the warrant violated the Fourth Amendment, I conclude the

officers executing it relied upon it in good faith. Herring v. United States, 555 U.S. 135, 145 (2009)

(The “good-faith inquiry is confined to the objectively ascertainable question whether a reasonably

well trained officer would have known that the search was illegal in light of all of the circumstances.”

(quoting United States v. Leon, 468 U.S. 897, 922 n.23 (1984) (internal quotation marks omitted)).




                                                    4
       Case: 3:20-cr-00148-JJH Doc #: 23 Filed: 03/01/21 5 of 5. PageID #: 115



There are “four circumstances in which an officer's reliance on a subsequently invalidated warrant

cannot be considered objectively reasonable:

        first, if the issuing magistrate ‘was misled by information in an affidavit that the
        affiant knew was false or would have known was false except for his reckless
        disregard for the truth;’ second, if ‘the issuing magistrate wholly abandoned his
        judicial role;’ third, if the affidavit was ‘so lacking in indicia of probable cause as to
        render official belief in its existence entirely unreasonable,’ or in other words, where
        ‘the warrant application was supported by [nothing] more than a “bare bones”
        affidavit,’ and, fourth, if the ‘warrant may be so facially deficient – i.e., failing to
        particularize the place to be searched or the things to be seized.’”

United States v. Neal, 577 F. App'x 434, 448 (6th Cir. 2014) (quoting United States v. Weaver, 99 F3d

1372, 1380 (6th Cir. 1996)).

        There is no evidence that the affidavit contained false information, and the fact that it

contained inconsistent references for the time of execution falls far short of the requirement that it

be “facially deficient.”

                                         IV.      CONCLUSION

        For these reasons, I deny McCullough’s motion to suppress. (Doc. No. 18).

        So Ordered.



                                                         s/ Jeffrey J. Helmick
                                                         United States District Judge




                                                     5
